Citation Nr: 0509797	
Decision Date: 04/04/05    Archive Date: 04/15/05

DOCKET NO.  04-03 267A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Jackson, 
Mississippi
been

THE ISSUE

Entitlement to enrollment in, and access to, Department of 
Veterans Affairs (VA) medical care benefits.






ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The evidentiary record certified to the Board for appellate 
review indicates the veteran had active military service from 
September 1968 to May 1970.   

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 decision issued by 
the Department of Veterans Affairs Medical Center (VAMC) in 
Jackson, Mississippi.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

A review of the record discloses that the case must be 
returned to the RO in order to ensure due process.  In a 
statement dated June 24, 2004 that was received by the Board 
in June 2004, the veteran requested a videoconference hearing 
at the RO before a Veterans Law Judge.  Such a hearing must 
be scheduled by the RO.  
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 
20.703, 20.704 (2004).  The claims file does not reflect that 
the veteran has yet been afforded such a hearing.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following action:

The RO should schedule the veteran for a 
videoconference hearing before a Veterans 
Law Judge.  After the hearing is 
conducted, or if the veteran withdraws 
the hearing request or fails to report 
for the scheduled hearing, the claims 
file should be returned to the Board for 
appellate review.

The purpose of this remand is to comply with the veteran's 
request for a videoconference hearing.  The Board intimates 
no opinion, either favorable or unfavorable, as to the 
ultimate outcome of this case.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



